Title: From Benjamin Franklin to a Friend in London, [3 October? 1775]
From: Franklin, Benjamin
To: 


[October 3?, 1775.]
Tell our good friend, Dr. P——e, not to be in any pains for us, (because I remember he had his doubts) we are all firm and united. As I know he is a great calculator, I will give him some data to work upon: ministry have made a campaign here, which has cost two millions; they have gained a mile of ground; they have lost half of it back again, they have lost fifteen hundred men, and killed one hundred and fifty Yankies. In the mean time we have had between sixty and seventy thousand children born. Ask him how long it will take for England to conquer America?
